COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00085-CV


In the Interest of J.G., D.G., and        §    From the 235th District Court
C.G., Children
                                          §    Of Cooke County (CV10-00470)

                                          §    September 12, 2013

                                          §    Opinion by Justice Gardner

                                          §    Dissent by Justice Dauphinot

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for a new trial on

Appellants’ petition for adoption.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _________________________________
                                         Justice Anne Gardner